Title: To George Washington from John Blair, 11 May 1758
From: Blair, John
To: Washington, George

 

Sir
Wmsburgh May 11th 1758.

I have just received a Letter from the Honble Wm Nelson Esqr. in favour of Lieut. Baker, now here with yor permission. His Friends have prompted him to think of filling the Vacancy occasioned by the resignation of Capt. Joshua Lewis, and have strongly solicited Mr Nelson to intercede with me for that promotion, in consideration of his bold & gallant behavior in his Excursion towards Fort DuQuesne. His Honor was afraid lest it might be thought unjust to the Senior Lieutenant, who seemed to have a Right to a Preference. They replied that when a junior Officer had signalized himself by his remarkable good behaviour on any particular Occasion, as Mr Baker had, it was not unjust nor unusual to promote such a one, as it would inspire others to emulation; and that Rewards to merit are the best Means to make good Officers, rather than to adhere invariably to seniority. Upon the whole his Honr was so convinced of Mr Bakers Merit that he strongly recommended him to me, if it could be done without prejudice to the Service, & that it would be very Obliging to him. I have had other solicitations to the same purpose, but I need not mention them after Mr Nelson’s, whom I would fain oblige; only Col. Robt Burwell urges the Governors promise to promote him for his gallant Conduct on that Occasion. I told Colo. Burwell I was convinced of his Merit, & would gladly oblige; but that I had at yor request sent you up 6. blank Commissns abt 10 days ago. If that is yet blank I desire it may remain so, till I hear from you. I wish you had mention’d Mr Baker’s Courage & Conduct on that occasion, at the same time with Lt Bullet’s Seniority, that it might been consider’d here. I am Sir Yor very hble Servt

John Blair.


At least I hope Mr Baker may fill Colo. Mercer’s Post in your Regiment for this Campaign.

